 Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 1 of 11 Page ID
                                  #:2209



 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )            Case No.: 8-20-cv-00043-SB-ADS
14                    Plaintiff,              )
                                              )            [PROPOSED] STIPULATED FINAL
15               vs.                          )            JUDGMENT AND ORDER AS TO LEND
                                              )            TECH LOANS, INC.
16   Chou Team Realty, LLC, et al.,           )
                                              )
17                    Defendants.             )
                                              )
18                                            )
19
20         The Bureau of Consumer Financial Protection (Bureau) commenced this
21   civil action on January 9, 2020, to obtain injunctive relief, redress, civil
22   penalties, and disgorgement. The Second Amended Complaint alleges that, in
23   connection with providing Debt-Relief Services to consumers with student
24   loans, certain entities and individuals violated the Fair Credit Reporting Act
25   (FCRA), 15 U.S.C. § 1681; the Telemarketing Sales Rule (TSR), 16 C.F.R. Part
26   310; and the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C.
27   §§ 5531(a), 5536(a)(1)(A). The Second Amended Complaint alleges that
28   Defendant Lend Tech Loans, Inc. (“Lend Tech”) was a sham entity that
               [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                   1
 Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 2 of 11 Page ID
                                  #:2210



 1   violated FCRA by obtaining consumer reports for the purpose of marketing
 2   debt relief services.
 3          The Bureau and Defendant Lend Tech agree to entry of this Stipulated
 4   Final Judgment and Order (Order), without adjudication of any issue of fact or
 5   law, to settle and resolve all matters in dispute between these parties.
 6          THEREFORE, it is ORDERED:
 7                                            FINDINGS
 8          1.      This Court has jurisdiction over the parties and the subject matter
 9   of this action.
10          2.      Venue is proper in this district under 12 U.S.C. § 5564(f).
11          3.      The relief provided in this Order is appropriate and available under
12   Sections 1054 and 1055 of the CFPA, 12 U.S.C. §§ 5564, 5565.
13          4.      Defendant neither admits nor denies any allegations in the
14   Complaint, except as specified in this Order. For purposes of this Order,
15   Defendant admits the facts necessary to establish the Court’s jurisdiction over it
16   and the subject matter of this action.
17          5.      Defendant waives all rights to seek judicial review or otherwise
18   challenge or contest the validity of this Order and any claim it may have under
19   the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution
20   of this action to the date of this Order. Each Party agrees to bear its own costs
21   and expenses, including, without limitation, attorneys’ fees.
22          6.      Entry of this Order is in the public interest.
23                                         DEFINITIONS
24          7.      The following definitions apply to this Order:
25                   a. “Consumer Financial Product or Service” is synonymous in
26                       meaning and equal in scope to the definition of the term in the
27                       CFPA, 12 U.S.C. § 5481(5), and, subject to applicable
28
                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                     2
 Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 3 of 11 Page ID
                                  #:2211



 1                   restrictions contained in the CFPA, includes but is not limited
 2                   to:
 3                         i. extending credit and servicing loans, including acquiring,
 4                           purchasing, selling, brokering, or other extensions of
 5                           credit (other than solely extending commercial credit to a
 6                           person who originates consumer credit transactions);
 7                     ii. providing financial advisory services to consumers on
 8                           individual consumer financial matters or relating to
 9                           proprietary financial products or services, including
10                           providing credit counseling to any consumer or providing
11                           services to assist a consumer with debt management or
12                           debt settlement, modifying the terms of any extension of
13                           credit, or avoiding foreclosure; and
14                    iii. engaging in deposit-taking activities, transmitting or
15                           exchanging funds, or otherwise acting as a custodian of
16                           funds or any financial instrument for use by or on behalf
17                           of a consumer.
18               b. “Consumer Report” means a “consumer report,” as that term is
19                   defined in Section 603(d) of FCRA, 15 U.S.C. § 1681a(d).
20               c. “Consumer Reporting Agency” means a “consumer reporting
21                   agency,” as that term is defined in Section 603(f) of FCRA, 15
22                   U.S.C. § 1681a(f).
23               d. “Defendant” means Lend Tech Loans, Inc., and its successors
24                   and assigns.
25               e. “Effective Date” means the date on which the Order is issued.
26               f. “Enforcement Director” means the Assistant Director of the
27                   Office of Enforcement for the Bureau of Consumer Financial
28                   Protection, or his or her delegate.
             [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                 3
 Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 4 of 11 Page ID
                                  #:2212



 1                   g. “Prescreened Consumer Reports” means Consumer Reports
 2                       relating to consumers furnished by a Consumer Reporting
 3                       Agency in connection with credit or insurance transactions that
 4                       are not initiated by the consumers, pursuant to 15 U.S.C.
 5                       § 1681b(c).
 6                   h. “Related Consumer Action” means a private action by or on
 7                       behalf of one or more consumers or an enforcement action by
 8                       another governmental agency brought against Defendant based
 9                       on substantially the same facts as described in the Complaint.
10                                              ORDER
11                                      CONDUCT RELIEF
12                                                   I.
13                                     Corporate Dissolution
14   IT IS ORDERED that:
15         8.       Defendant shall promptly take the steps necessary to cause
16   Defendant to be dissolved and to cease to exist as a corporate entity.
17         9.       Defendant shall not take any steps that would result in the
18   emergence of a successor company, including a sale, merger, or assignment.
19                                                  II.
20    Ban on Offering or Providing Consumer Financial Products or Services
21         10.      Defendant, whether acting directly or indirectly, is restrained and
22   enjoined from offering or providing any Consumer Financial Product or
23   Service. Nothing in this Order shall be read as an exception to this Paragraph.
24                                                 III.
25                     Ban on Using or Obtaining Consumer Reports
26   IT IS ORDERED that:
27         11.      Defendant, whether acting directly or indirectly, is restrained and
28   enjoined from using, obtaining, offering, providing, selling, or arranging for
                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                     4
 Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 5 of 11 Page ID
                                  #:2213



 1   others to use or obtain Consumer Reports for any purpose. Nothing in this
 2   Order shall be read as an exception to this Paragraph.
 3                                                 IV.
 4                                    Consumer Information
 5   IT IS ORDERED that:
 6         12.      Defendant and its owner, officers, agents, servants, employees, and
 7   attorneys, and all other persons in active concert or participation with them,
 8   who receive actual notice of this Order, whether acting directly or indirectly,
 9   may not disclose, use, or benefit from consumer information, including the
10   name, address, or any information about the consumer’s student loans,
11   contained in or derived from Prescreened Consumer Reports obtained by
12   Defendant.
13         However, this Order does not prohibit the disclosure of consumer
14   information if lawfully requested by a government agency or required by law,
15   regulation, or court order.
16                                MONETARY PROVISIONS
17                                                  V.
18                             Order to Pay Civil Money Penalty
19   IT IS FURTHER ORDERED that:
20         13.      Under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by
21   reason of the violations of law alleged against Defendant in the Complaint, and
22   taking into account the factors in 12 U.S.C. § 5565(c)(3), Defendant must pay a
23   civil money penalty of $1 to the Bureau. This nominal penalty is based on
24   Defendant’s limited ability to pay as attested to in the Financial Statement of
25   Defendant, including the attachments, executed on December 4, 2020, and
26   submitted to the Bureau on or about December 7, 2020.
27
28
                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                     5
 Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 6 of 11 Page ID
                                  #:2214



 1         14.      Within 10 days of the Effective Date, Defendant must pay the civil
 2   money penalties in Paragraph 13 by wire transfer to the Bureau or to the
 3   Bureau’s agent in compliance with the Bureau’s wiring instructions.
 4         15.      The civil money penalty paid under this Order will be deposited in
 5   the Civil Penalty Fund of the Bureau, as required by Section 1017(d) of the
 6   CFPA, 12 U.S.C. § 5497(d).
 7         16.      Defendant must treat the civil money penalties paid under this
 8   Order as a penalty paid to the government for all purposes. Regardless of how
 9   the Bureau ultimately uses those funds, Defendant may not:
10                  a. claim, assert, or apply for a tax deduction, tax credit, or any
11                      other tax benefit for any civil money penalty paid under this
12                      Consent Order; or
13                  b. seek or accept, directly or indirectly, reimbursement or
14                      indemnification from any source, including but not limited to
15                      payment made under any insurance policy, with regard to any
16                      civil money penalty paid under this Order.
17         17.      Defendant agrees that the civil penalty imposed by the Order
18   represents a civil penalty owed to the United States Government, is not
19   compensation for actual pecuniary loss, and, thus that it is not subject to
20   discharge under the Bankruptcy Code under 11 U.S.C. § 523(a)(7).
21         18.      In the event of any default on Defendant’s obligations to make
22   payment under this Order, interest, computed under 28 U.S.C. § 1961, as
23   amended, will accrue on any outstanding amounts not paid from the date of
24   default to the date of payment, and will immediately become due and payable.
25         19.      Defendant relinquishes all dominion, control, title to the funds paid
26   under this Order to the fullest extent permitted by law. No part of the funds may
27   be returned to Defendant.
28
                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                     6
 Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 7 of 11 Page ID
                                  #:2215



 1         20.      The facts alleged in the Complaint will be taken as true and be
 2   given collateral estoppel effect, without further proof, in any proceeding based
 3   on the entry of the Order, or in any subsequent civil litigation by, or on behalf
 4   of the Bureau, including in a proceeding to enforce its rights to any payment or
 5   monetary judgment under this Order, such as a nondischargeability complaint in
 6   any bankruptcy case.
 7         21.      Under 31 U.S.C. § 7701, Defendant, unless it already has done so,
 8   must furnish to the Bureau his taxpayer-identification numbers, which may be
 9   used for purposes of collecting and reporting on any delinquent amount arising
10   out of this Order.
11         22.      Within 30 days of the entry of a final judgment, order, or
12   settlement in a Related Consumer Action, Defendant must notify the
13   Enforcement Director of the final judgment, order, or settlement in writing.
14   That notification must indicate the amount of redress, if any, that Defendant
15   paid or is required to pay to consumers, and it must describe the consumers or
16   classes of consumers to whom that redress has been or will be paid. To preserve
17   the deterrent effect of the civil money penalty in any Related Consumer Action,
18   Defendant may not argue that Defendant is entitled to, nor may Defendant
19   benefit by, any offset or reduction of any monetary remedies imposed in the
20   Related Consumer Action because of the civil money penalty paid in this
21   action, or because of any payment that the Bureau makes from the Civil Penalty
22   Fund. If the court in any Related Consumer Action offsets or otherwise reduces
23   the amount of compensatory monetary remedies imposed against Defendant
24   based on the civil money penalty paid in this action, or based on any payment
25   that the Bureau makes from the Civil Penalty Fund, Defendant must, within 30
26   days after entry of a final order granting such offset or reduction, notify the
27   Bureau and pay the amount of the offset or reduction to the U.S. Treasury. Such
28
                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                     7
 Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 8 of 11 Page ID
                                  #:2216



 1   a payment will not be considered an additional civil money penalty and will not
 2   change the amount of the civil money penalty imposed in this action.
 3         23.      Under Section 604(a)(I) of FCRA, 15 U.S.C.§ 1681b(a)(1), any
 4   Consumer Reporting Agency may furnish a Consumer Report concerning
 5   Defendant to the Bureau, which may be used for purposes of collecting and
 6   reporting on any delinquent amount arising out of this Order.
 7                               COMPLIANCE PROVISIONS
 8                                                 VI.
 9                                   Reporting Requirements
10   IT FURTHER ORDERED that:
11         24.      Until Defendant has dissolved, Defendant must notify the Bureau
12   of any development that may affect compliance obligations arising under this
13   Order, including any development affecting its ability to dissolve or the timing
14   of its dissolution. Defendant must provide such notice at least 30 days before
15   the development, or as soon as practicable after learning of the development,
16   whichever is sooner.
17         25.      Within 7 days of the Effective Date, Defendant must designate at
18   least one telephone number and email, physical, and postal address as points of
19   contact, which the Bureau may use to communicate with Defendant.
20         26.      Defendant must report any change in the information required to
21   be submitted under Paragraph 25 at least 30 days before the change, or as soon
22   as practicable after learning about the change, whichever is sooner.
23         27.      Within 90 days of the Effective Date, and each 90 days thereafter
24   until it has dissolved, Defendant must submit to the Enforcement Director an
25   accurate written compliance progress report sworn to under penalty of perjury
26   (“Compliance Report”), which, at a minimum:
27                  a. lists each applicable paragraph and subparagraph of this Order
28                      and describes in detail the manner and form in which such
                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                     8
 Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 9 of 11 Page ID
                                  #:2217



 1                      Defendant has complied with each such paragraph and
 2                      subparagraph of this Order;
 3                  b. describes in detail the manner in which and purposes for which
 4                      Defendant has used or obtained Consumer Reports; and
 5                  c. attaches a copy of each Order Acknowledgment obtained under
 6                      Section XI, unless previously submitted to the Bureau.
 7                                                 VII.
 8                        Order Distribution and Acknowledgment
 9   IT IS FURTHER ORDERED that,
10         28.      Within 7 days of the Effective Date, Defendant must submit to the
11   Enforcement Director an acknowledgment of receipt of this Order, sworn under
12   penalty of perjury.
13         29.      Within 14 days of the Effective Date, Defendant must deliver a
14   copy of this Order to its owner, as well as any managers, employees, brokers, or
15   other agents and representatives.
16         30.      Defendant must secure a signed and dated statement
17   acknowledging receipt of a copy of this Order, ensuring that any electronic
18   signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001 et
19   seq., within 14 days of delivery, from all persons receiving a copy of this Order
20   under this Section.
21         31.      Within 30 days of the Effective Date, Defendant must provide the
22   Bureau with a list of all persons and their titles to whom this Order was
23   delivered through that date under Paragraphs 28 and 29 and a copy of all signed
24   and dated statements acknowledging receipt of this Order under Paragraph 30.
25
26
27
28
                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                     9
Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 10 of 11 Page ID
                                  #:2218



 1                                                VIII.
 2                                               Notices
 3   IT IS FURTHER ORDERED that:
 4         32.      Unless otherwise directed in writing by the Bureau, Defendant
 5   must provide all submissions, requests, communications, or other documents
 6   relating to this Order in writing, with the subject line, “CFPB v. Chou Team
 7   Realty, LLC, et al., Case No. 8:20-cv-00043-SB-ADS,” and send them by
 8   overnight courier or first-class mail to the below address, and
 9   contemporaneously by email to Enforcement_Compliance@cfpb.gov:
10         Assistant Director for Enforcement
11         Bureau of Consumer Financial Protection
12         ATTENTION: Office of Enforcement
13         1700 G Street, N.W.
14         Washington D.C. 20552
15         33.      The Enforcement Director may, in his or her discretion, modify
16   any non-material requirements of this Order (e.g., reasonable extensions of time
17   and changes to reporting requirements) if he or she determines good cause
18   justifies the modification. Any such modification by the Enforcement Director
19   must be in writing.
20                                                 IX.
21                                    Compliance Monitoring
22   IT IS FURTHER ORDERED that, until Defendant has dissolved, to monitor
23   Defendant’s compliance with this Order:
24         34.      Within 14 days of receipt of a written request from the Bureau,
25   Defendant must submit additional compliance reports or other requested
26   information, which must be sworn under penalty of perjury; provide testimony;
27   or produce documents.
28
                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                    10
Case 8:20-cv-00043-SB-ADS Document 167-2 Filed 03/11/21 Page 11 of 11 Page ID
                                  #:2219



 1         35.      For purposes of this Section, the Bureau may communicate directly
 2   with the Defendant, unless the Defendant retains counsel related to these
 3   communications.
 4         36.      Defendant must permit Bureau representatives to interview any
 5   employee or other person affiliated with Defendant who has agreed to such an
 6   interview. The person interviewed may have counsel present.
 7         37.      Nothing in this Order will limit the Bureau’s lawful use of
 8   compulsory process, under 12 C.F.R. § 1080.6.
 9                                                  X.
10                                   Retention of Jurisdiction
11   IT IS FURTHER ORDERED that:
12         38.      The Court will retain jurisdiction of this matter for the purpose of
13   enforcing this Order.
14
15   IT IS SO ORDERED.
16
17   DATED this ___ day of _____, 2021.
18
19                                                  _________________________________
20                                                  Hon. Stanley Blumenfeld, Jr.
21
22
23
24
25
26
27
28
                 [PROPOSED] STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                    11
